CEDARBURG, Chief Judge
(concurring):
I concur with Judge Glasgow in his conclusion that the action of the supervisory authority has eliminated findings of the military judge which clearly are not supported by the evidence. There is evidence beyond a reasonable doubt that the appellant transferred and sold a quantity of Phencyclidine (PCP), believing it to be Tetrahydrocannabinol (THC).
The action of the supervisory authority disapproved as inconsistent the finding of the military judge that appellant possessed *1024a quantity of Phencyclidine knowingly. The Phencyclidine which he sold believing to be Tetrahydrocannabinol was derived, from that quantity. The findings of the military judge which were approved were supported by the evidence; the findings disapproved were not. The convening authority’s resolution of the inconsistency required no “second guessing” of the military judge’s fact finding. It required only a review of the evidence and approval of those findings which were correct in law and fact and which he in his discretion determined should be approved. Article 64, UCMJ.